Exhibit 10.77

 

EXECUTION VERSION

 

GUARANTY

GUARANTY, dated as of August 14, 2009 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by Private National Mortgage
Acceptance Company, LLC, a Delaware limited liability company (“Guarantor”), in
favor of Credit Suisse First Boston Mortgage Capital, LLC (“Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of August 14, 2009 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among PennyMac Loan Services, LLC (“Seller”), Guarantor and Buyer,
Buyer has agreed from time to time to enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Mortgage Loans at a date certain or on demand, against the transfer of funds by
Seller.  Each such transaction shall be referred to herein as a
“Transaction”.  It is a condition precedent to the obligation of Buyer to enter
into Transactions under the Repurchase Agreement that Guarantor shall have
executed and delivered this Guaranty to Buyer.

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Agreement and to enter into Transactions thereunder,
Guarantor hereby agrees with Buyer, as follows:

1.Defined Terms.  (a) Unless otherwise defined herein, terms which are defined
in the Repurchase Agreement and used herein are so used as so defined.

(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of Seller to Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by Seller pursuant to the terms of the Program Agreements
and costs of enforcement of this Guaranty) or otherwise.

2.Guaranty.  (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance by Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b)Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, Guarantor under this
Guaranty.  This Guaranty shall remain in full force and effect until the later

 

 

 

--------------------------------------------------------------------------------

 

of (i) the termination of the Repurchase Agreement or (ii) the Obligations are
paid in full, notwithstanding that from time to time prior thereto Seller may be
free from any Obligations.

(c)No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the outstanding Obligations until the outstanding
Obligations are paid in full.

(d) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guaranty for such purpose.

3.Right of Set-off.  Buyer is hereby irrevocably authorized at any time and from
time to time without notice to Guarantor, any such notice being hereby waived by
Guarantor, to set off and appropriate and apply any and all monies and other
property of Guarantor, deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer of any affiliate
thereof to or for the credit or the account of Guarantor, or any part thereof in
such amounts as Buyer may elect, on account of the Obligations and liabilities
of Guarantor hereunder and claims of every nature and description of Buyer
against Guarantor, in any currency, whether arising hereunder, under the
Repurchase Agreement or otherwise, as Buyer may elect, whether or not Buyer has
made any demand for payment and although such Obligations and liabilities and
claims may be contingent or unmatured. Buyer shall notify Guarantor promptly of
any such set-off and the application made by Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of Buyer under this paragraph are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Buyer may have.

4.Subrogation.  Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Buyer,
Guarantor shall not be entitled to be subrograted to any of the rights of Buyer
against Seller or any other guarantor or any collateral security or guarantee or
right of offset held by Buyer for the payment of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Seller or any other guarantor in respect of payments made by Guarantor
hereunder, until all amounts owing to Buyer by Seller on account of the
Obligations are paid in full and the Repurchase Agreement is terminated.  If any
amount shall be paid to Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amounts
shall be held by Guarantor for the benefit of Buyer, segregated from other funds
of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Buyer in the exact form received by Guarantor (duly indorsed by Guarantor to
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Buyer may determine.





-2-

--------------------------------------------------------------------------------

 



5.Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and the
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, pursuant to its terms and as Buyer may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by Buyer for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  Buyer shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto.  When making
any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller and any failure by Buyer to make
any such demand or to collect any payments from Seller or any release of Seller
shall not relieve Guarantor of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

6.Guaranty Absolute and Unconditional.  (a)  Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by Buyer upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived in
reliance upon this Guaranty; and all dealings between Seller or Guarantor, on
the one hand, and Buyer, on the other, shall likewise be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.  Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon Seller or the Guaranty with respect to the
Obligations.  This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Repurchase Agreement, the other Program Agreements, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Buyer, (ii)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that they may have against Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express,





-3-

--------------------------------------------------------------------------------

 



implied or available as a matter of law, of Buyer against Guarantor.  This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon Guarantor and their successors and assigns
thereof, and shall inure to the benefit of Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement, Seller may be free from any Obligations.

(b)Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, against any other
guarantor, or against any other person or security.

(ii)Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations.  Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed of
Seller’s financial condition, the status of other guarantors, if any, of all
other circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information.  Absent a written request for such
information by Guarantor to Buyer, Guarantor hereby waives its right, if any, to
require Buyer to disclose to Guarantor any information which Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

(iii)Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any Liens or security interests of any
kind or nature granted by Seller or any other guarantor to Buyer, now or at any
time and from time to time in the future.

7.Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

8.Payments.  Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars.





-4-

--------------------------------------------------------------------------------

 



9.Event of Default.  If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due in accordance with the terms of
the Repurchase Agreement for purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any such
declaration as against a Seller and that, in the event of any such declaration
(or attempted declaration), such Obligations shall forthwith become due by
Guarantor for purposes of this Guaranty.

10.Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.Headings.  The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12.No Waiver; Cumulative Remedies.  Buyer shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

13.Waivers and Amendments; Successors and Assigns; Governing Law.  None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that any provision of this Guaranty may be waived by Buyer in a
letter or agreement executed by Buyer or by facsimile or electronic transmission
from Buyer to Guarantor.  This Guaranty shall be binding upon the personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Buyer and its successors and assigns.  .

14.Notices.  Notices delivered in connection with this Guaranty shall be given
in accordance with Section 20 of the Repurchase Agreement.

15.Jurisdiction. 

(a)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





-5-

--------------------------------------------------------------------------------

 



(b)GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT
OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING.  GUARANTOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

16.Integration.  This Guaranty represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

17.Acknowledgments.  Guarantor hereby acknowledges that:

(a)Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

(b)Buyer does not have any fiduciary relationship to Guarantor, Guarantor does
not have any fiduciary relationship to Buyer and the relationship between Buyer
and Guarantor is solely that of surety and creditor; and

(c)no joint venture exists between Buyer and Guarantor or among Buyer, Seller
and Guarantor.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title: Chief Credit Officer

 



 

--------------------------------------------------------------------------------